LATTIMORE, Judge.
— Conviction for disturbing the peace; punishment, a fine of $5.
Our attention is called by the state’s attorney with this court to the fact that this case originated in the justice court, and after conviction same was appealed to the county court where, upon a trial de novo,, appellant was found guilty and punishment fixed at a fine of $5 as above stated. Such being the case, this court is without jurisdiction. See article 53, C. C. P„ 1925.
The appeal is dismissed.

Dismissed.